COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Teran Gonzalez v. Anthony Myles

Appellate case number:     01-20-00664-CV

Trial court case number: 35095

Trial court:               506th District Court of Grimes County

       Appellant Teran Gonzalez filed a motion to proceed as indigent. The clerk’s record shows
that appellant filed a declaration of indigence in the trial court. This declaration is sufficient to
meet the requirements for appellant to be considered unable to afford the costs on appeal. See
TEX. R. CIV. P. 145(b); TEX. R. APP. P. 20.1(a), (b).
       Accordingly, we grant appellant’s motion. The Clerk of the Court will indicate in its
records that appellant is indigent and not responsible for payment of any costs on appeal.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly________
                    Acting individually  Acting for the Court


Date: ___June 16, 2022____